Title: To Thomas Jefferson from William Jarvis, 26 October 1803
From: Jarvis, William
To: Jefferson, Thomas


          
            
              Sir
            
            Lisbon 26th Octr. 1803
          
          I had the honor to address you the 27th. Septr. by the Bark Elisabeth, Captn Larson via New York. The two pipes wine therein mentioned goes by the ship Edward, Captn Craig & are cased. Agreeable to your instructions I have address’d them to the Collector of Philada or N York, the vessel being bound to the former port, but if the delaware is frozen, will put into & unload in the latter. Had the Wine more age I think Sir it would please you; at least it has the merit of being pure & of a good Vintage; but should it be found not full enough, probably mixing some out of the two hogsheads, would improve it in this respect. The two pipes cost on board one hundred & seventy Milrus; but the two hogsheads Sir I never meant to draw for, and which I must beg you will oblige me so far, as to do me the honor to accept. The pipe mark’d  with chalk on the head, was made on an estate called Carrasqueira, the other mark  on one called Arruda.
          With the most profound Veneration I am Sir Your Most obedient & most devoted Servt.
          
            
              William Jarvis
            
          
        